United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
DAYTON VETERANS MEDICAL CENTER,
Dayton, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0069
Issued: May 23, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 17, 2016 appellant filed a timely appeal of a June 28, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish an injury in the
performance of duty.
FACTUAL HISTORY
On May 16, 2016 appellant, then a 70-year-old part-time housekeeping aid, filed a
traumatic injury claim (Form CA-1), alleging that, during a fire drill, on February 10, 2016 a
1

5 U.S.C. § 8101 et seq.

nurse pushed his housekeeping cart out of the hallway and it ran over his feet. He also indicated
that his fingers and thumb were smashed into the glass door. Appellant experienced swelling of
the bilateral feet, left hand, fingers, and thumb.
He returned to regular duty on
February 24, 2016, but stopped work on March 2, 2016. The employing establishment indicated
that appellant was in the performance of duty when the claimed injury occurred.
By letter dated May 19, 2016, OWCP advised appellant of the type of medical and
factual evidence needed to establish his claim, particularly requesting that appellant submit a
physician’s reasoned opinion addressing the relationship between his claimed condition and the
employment incident. It also requested that appellant further describe how his claimed injury
occurred. In a letter of the same date, OWCP requested that the employing establishment
comment.
In a February 24, 2016 on-the-job injury and illness report, appellant indicated that on
February 10, 2016, while he was cleaning a room on 3D--South, a code red was alerted. Before
he could return his mop to the bucket, one of the nurses shoved his housekeeping cart back with
great force, causing the wheels to run over his feet. He reported swelling of his feet.
A February 24, 2016 employing establishment medical record from Dr. William D.
Gould, Board-certified in emergency medicine, indicated that on February 17, 2016 appellant
reported mopping a patient’s room when a fire alarm went off. Appellant noted that, as he
entered the hallway, someone pushed his cleaning cart, which ran over the top of his feet. He
noticed swelling extended all the way up to his knee. Dr. Gould noted physical findings of scaly
and ashy colored feet and left lateral ankle swelling. He diagnosed possible contusion to the top
of both feet. Dr. Gould returned appellant to full duty that day without restrictions. On March 2,
2016 he noted that appellant complained of pain over the dorsal of his feet caused by a cart
rolling over his feet on February 17, 2016. Dr. Gould noted pain and edema in appellant’s legs,
hoarseness, shortness of breath, blood in his mucous, no swelling over the dorsum of the feet,
and palpable tenderness over the feet. He diagnosed residual discomfort of the feet, shortness of
breath, and possible pneumonia. Dr. Gould took appellant off duty. A March 2, 2016 x-ray of
the feet revealed no acute fracture in either foot, but bipartite configuration of the hallux and
tibial sesamoid bilaterally, which could represent a congenital etiology rather than an
unincorporated old fracture, and small bilateral calcaneal enthesophytes.
In notes dated March 8 and 14, 2016, Dr. Gould indicated speaking with appellant by
telephone who reported coughing, blood in his mucous, and swelling of his left arm. On April 7,
2016 he noted treating appellant in follow up after he had been discharged from a hospital on
April 5, 2016 for treatment of left arm deep vein thrombosis (DVT). On May 19, 2016
Dr. Gould noted findings that included no palpable edema over the feet, no palpable pain over
dorsum of the feet where the cart rolled over them, no pain while walking, and no gait
abnormality. Diagnoses included status post on-the-job injury February 10, 2016 and residual
left arm swelling from DVT. Dr. Gould indicated that there appeared to be no problem with
appellant’s feet from the previous injury of February 10, 2016. That injury was resolved, and
was not related to the DVT hospitalization.
The employing establishment submitted a January 13, 2016 report from Dr. Vaskar
Mukerji, a Board-certified cardiologist, who performed a right and left heart catheterization and

2

a coronary angiography. In a discharge summary dated January 14, 2016, Dr. Ashish Mahajan, a
Board-certified internist, noted that appellant was admitted from January 13 to 14, 2016 with a
principal discharge diagnosis of single vessel coronary artery disease (CAD), severe
cardiomyopathy and pulmonary hypertension.
In a March 29, 2016 report, Dr. Rebecca Tobias, a Board-certified internist, noted that
appellant presented with left arm swelling and was found to have acute DVT and mild chronic
heart failure. In a March 30, 2016 report, she noted continued left arm swelling. Appellant
reported being injured at work when something ran over his left lower extremity and arm. He
was hospitalized and diagnosed with acute upper extremity DVT. Dr. Tobias’ diagnoses
included diagnosed acute upper extremity DVT, possibly provoked given recent history of injury
to his arm and leg, and left leg swelling with recent injury. In an April 4, 2016 discharge
summary, she noted that appellant was admitted from March 29 to April 4, 2016 for left upper
extremity swelling. Appellant reported injuries to his feet on February 17, 2016 when a cart at
work ran into him. Dr. Tobias noted cardiovascular and pulmonary diagnoses.
A March 29, 2016 report from Dr. Garietta N. Falls, a Board-certified vascular surgeon,
noted appellant’s cardiovascular treatment. Appellant reported doing well until March 17, 2016
when his feet were run over by a work cart and he developed left upper extremity swelling.
Dr. Falls noted findings relative to appellant’s DVT. She diagnosed past medical history of
hypertension, chronic heart failure, recent onset of left upper extremity swelling, and unprovoked
DVT of the left upper extremity.
In an April 13, 2016 e-mail, an employing establishment human resources specialist,
requested information from Dr. Tobias on appellant’s treatment. On April 13, 2016 Dr. Tobias
indicated that she had not treated appellant for a work injury. She noted treating appellant for a
new arm swelling a couple of weeks earlier. Dr. Tobias diagnosed left arm DVT. She indicated
that she initially considered that the prior injury may have been a risk factor for developing a
DVT, but a consulting hematologist did not feel that the DVT in the arm could have been related
to an injury that occurred almost two months prior. Appellant was diagnosed with unprovoked
left arm DVT.
On April 25, 2016 Dr. Perry G. Nystrom, a Board-certified anesthesiologist and internist,
treated appellant in follow up for chronic obstructive pulmonary disease (COPD) and hemoptysis
during an inpatient stay for left arm DVT in March 2016. He noted appellant’s cardiovascular
and pulmonary findings and diagnoses.
On May 16, 2016 Ms. Mohamed requested that the employing establishment provide a
fire drill roster. The employing establishment’s safety service provided a February 10, 2016 fire
drill log which indicated that on February 10, 2016 a fire drill was conducted in building 330 at
1700 hours. The fire alarm and drill participation log was signed by appellant.
The employing establishment submitted an incident report dated May 17, 2016 signed by
appellant’s supervisor, who noted that on February 10, 2016 appellant was working on the SAM
3 South Unit cleaning. A fire alarm drill was conducted around 5:00 p.m. at which time
appellant had his cart half-in and half-out of the room he was cleaning. Another staff member
pushed the cleaning cart back into the room and the cart ran over appellant’s feet. Appellant

3

reported that while trying to leave the room both his hands were smashed into the glass doors of
the patient’s room.
In a letter dated May 24, 2016, Ms. Mohamed indicated that appellant initially reported
his work injury occurred on February 17, 2016 during a fire drill; however, an incident report
prepared by appellant’s supervisor, confirmed the date of injury as February 10, 2016.
Additionally, records received from the employing establishment’s Safety Service fire drill
participation log confirmed that the fire drill occurred on February 10, 2016.
In a June 28, 2016 decision, OWCP denied appellant’s claim, finding that the evidence of
record did not support that the injury or events occurred as alleged.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation of FECA, that an injury was sustained in the performance of duty as alleged, and that
any disability and/or specific condition for which compensation is claimed is causally related to
the employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.2
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.3
An employee’s statement that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong or persuasive evidence.4
Moreover, an injury does not have to be confirmed by eyewitnesses. The employee’s statement,
however, must be consistent with the surrounding facts and circumstances and her subsequent
course of action. An employee has not met his or her burden in establishing the occurrence of an
injury when there are such inconsistencies in the evidence as to cast serious doubt upon the
validity of the claim. Circumstances such as late notification of injury, lack of confirmation of
injury, continuing to work without apparent difficulty following the alleged injury, and failure to
obtain medical treatment may, if otherwise unexplained, cast doubt on an employee’s statement
in determining whether a prima facie case has been established.5

2

Gary J. Watling, 52 ECAB 357 (2001).

3

T.H., 59 ECAB 388 (2008).

4

R.T., Docket No. 08-408 (issued December 16, 2008); Gregory J. Reser, 57 ECAB 277 (2005).

5

Betty J. Smith, 54 ECAB 174 (2002); L.D., Docket No. 16-0199 (issued March 8, 2016).

4

Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6
ANALYSIS
OWCP denied appellant’s claim finding that he failed to establish that the claimed
incident occurred as alleged. There is no dispute that appellant was actually performing the job
of a housekeeping aid on February 10, 2016, the date which he alleges an injury.7 Specifically, a
May 17, 2016 employing establishment incident report signed by appellant’s supervisor noted
that on February 10, 2016 appellant was working in the SAM 3 South Unit cleaning unoccupied
patients’ rooms. A fire alarm drill was conducted around 5:00 p.m. at which time appellant had
his cart half-in and half-out of the room when a staff member pushed the cleaning cart back into
the room, running over appellant’s feet.
A February 10, 2016 employing establishment fire drill log confirms that on February 10,
2016 a fire drill was conducted in building 330 at 1700 hours and that appellant was a
participant. Additionally, an on-the-job injury and illness report dated February 24, 2016
prepared by appellant indicated that while he was finishing cleaning a room on 3D--South, a
code red was alerted. Before he could place his mop into the mop bucket, one of the nurses
shoved his cart back with great force causing the wheels to run over his feet. The Board finds
that the evidence is undisputed that on February 10, 2016 appellant was performing his work
duties as a housekeeping aid in the South Unit when a fire drill occurred and his cleaning cart
was pushed and ran over his feet. The evidence, however, does not substantiate that appellant
injured his arm or hand. The most contemporaneous medical report from Dr. Gould, dated
February 24, 2016, makes no reference to a hand or arm condition.
The Board finds, however, that appellant failed to submit sufficient medical evidence to
establish that the February 10, 2016 work incident caused or aggravated his bilateral foot and left
arm conditions.
On February 24, 2016 Dr. Gould indicated that on February 17, 2016 appellant reported
mopping a patient’s room when a fire drill occurred and his cleaning cart was pushed and ran
over the top of both of his feet. He diagnosed “possible contusion” to the top of bilateral feet.
At best, this report provides only speculative support for causal relationship as the physician
qualifies his support by diagnosing “possible” contusion to the top of the feet. Dr. Gould
provided no medical reasoning to support his opinion on causal relationship.8 He also reported
6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

7

The Board notes that some documents indicate that the claimed injury occurred on February 17, 2016.
However, as noted, the employing establishment human resource specialist confirmed through a fire drill log that the
fire drill was conducted on February 10, 2016.
8

Medical opinions that are speculative or equivocal in character are of diminished probative value. D.D., 57
ECAB 734 (2006).

5

an inaccurate date of injury.9 Therefore, this report is insufficient to meet appellant’s burden of
proof.
On March 2, 2016, Dr. Gould noted that appellant presented with pain over the dorsal of
both feet caused by a cart rolling over them on February 17, 2016. He diagnosed residual
discomfort of the feet due to the February 17, 2016 incident. In a report dated May 19, 2016,
Dr. Gould diagnosed status post on-the-job injury. However, he appears merely to be repeating
the history of injury as reported by appellant without providing his own opinion as to whether
appellant’s condition was work related. To the extent that Dr. Gould is providing his own
opinion, he failed to provide a rationalized opinion regarding the causal relationship between
appellant’s bilateral foot conditions and the February 10, 2016 employment incident.10
In reports dated March 29 to April 4, 2016, Dr. Tobias treated appellant for left upper
extremity edema. Appellant presented with left upper extremity swelling and reported being
injured at work when a cart ran over his feet on February 17, 2016. In a March 30, 3016 report,
Dr. Tobias diagnosed acute upper extremity DVT and left lower extremity swelling with recent
injury. On April 13, 2016 she indicated that appellant’s prior injury to his arm and legs was not
a risk factor for DVT. Dr. Tobias indicated that the left arm DVT was not related to the claimed
work injury. These records from Dr. Tobias do not support that the work incident caused or
aggravated any diagnosed medical condition.11 Rather, Dr. Tobias concluded that the DVT in
the left arm was unrelated to the work injury that occurred in February 2016.
A March 29, 2016 report from Dr. Falls noted diagnoses and advised that appellant
reported doing well until March 17, 2016 when his feet were run over by a work cart and he
developed left upper extremity swelling. As noted above, Dr. Falls is repeating the history of
injury as reported by appellant without providing his own rationalized opinion regarding the
causal relationship between appellant’s conditions and the work incident believed to have caused
or contributed to such condition.12 The probative value of his report is further diminished
because it refers to an inaccurate injury date.13 Therefore, this report is insufficient to meet
appellant’s burden of proof.
The remainder of the medical evidence fails to provide an opinion on causal relationship
between appellant’s work incident and his diagnosed left arm and bilateral foot condition. For
this reason, this evidence is not sufficient to meet appellant’s burden of proof.14
9

See Leonard J. O’Keefe, 14 ECAB 42, 48 (1962) (where the Board held that medical opinions based upon an
incomplete history or which are speculative or equivocal in character have little probative value).
10

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
11

Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
12

Supra note 10.

13

Supra note 9.

14

Supra note 10.

6

An award of compensation may not be based on surmise, conjecture, or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated, or aggravated by his employment is
sufficient to establish causal relationship. Causal relationship must be established by
rationalized medical opinion evidence.15 As appellant failed to submit such evidence, he has not
met his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish an injury
causally related to a February 10, 2016 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the June 28, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: May 23, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

15

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

7

